Title: To Benjamin Franklin from ——— Coppens fils, 21 May 1782
From: Coppens, ——, fils
To: Franklin, Benjamin


Mÿ lord
Dunkirk the 21th. Maÿ 1782.
Captain John Moultson native of America has Crused several times With the Privateers the subtle and the Victorÿ Which both I have fitted out. I am just readÿ to send him on a new Cruise with the Schooner the Sophia mounting twelve Carriage guns four pounders and Seventÿ men. The news being brought in town the War Was declared bÿ the United States of america against Portugal, I Take the libertÿ of requesting your Excellencÿ to give me a Commission of War for Captain Moultson that he maÿ with the Said schooner the sophia cruise under American Colours, & against the Ennemÿs of the united States, I hope your Excellencÿ Will not refuse such a favour, if I offer to deliver either in your hands or to the admiraltÿ office of Dunkirk a bail of guarrantee for Such an expedition, I shall Look as a dutÿ to give your Excellencÿ notice of the successes of the Sophia.
I am With Great Respect Mÿlord Your Excellencÿ’s Most Obedient humble servant
Coppens fils.
